 

PROTEA BIOSCIENCES GROUP, INC.

 

CONVERTIBLE PROMISSORY NOTE ADDENDUM

 



$150,000 Issue Date: November 30, 2012



 

This addendum is to acknowledge the fact that Virginia Child, by signing below,
has agreed to extend the maturity date for the Converible Promissory Note issued
by Protea Biosciences Group, Inc., a Delaware corporation (the “Company”), for
the sums of $50,000 and $100,000 on September 25, 2012 (Issue Date). Whereas the
original maturity was 60 days from the Issue Date, which results in a Maturity
Date of November 24, 2012, this addendum extends the Maturity Date by 90 days to
February 22, 2013.

 

All other specifics of the original Convertible Promissory Notes remain as
stated in the original Note.

 



  Name of Holder: /s/ Virginia Child       Address:_____________________      
____________________________ 

 



 

